DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claims must conclude with a period. See MPEP 608.01(m).  Appropriate correction is required.

Claim Interpretation
Claim 1 is directed toward “an additive manufacturing system” but further contains limitations relating to depositing the polymeric material at a first degree of polymer orientation and a second degree of polymer orientation. However, claim 1 does not explicitly claim a polymer, as the polymer is not explicitly claimed the recitation of polymer orientations is interpreted as an intended use.
Additionally, claim 7 recites the polymeric material and claims 8 and 9 recite further limitations of the polymer. As the specific temperatures necessary to control the polymer orientation will be dependent on the specific polymer used, the claimed system is only limited to having the capability/programming to control separate areas of the deposition at different temperatures. The specific recitation of polymeric orientation is interpreted as an intended use of the claimed invention.
In order to further prosecution, the Examiner has attempted to illustrate how the polymer orientation limitations would be rejected if the intended use interpretation is overcome.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
An element to control a first deposition rate and second deposition rate. 
An element to control a first temperature.
Claims 2-11 are rejected as depending from an indefinite claim.
While claim 6 further recites the limitation “further comprising an energy source…to heat the polymeric material,” there is no claimed relationship between the energy source of claim 6 and the separate temperatures of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulter (US20200147863).

In reference to claim 1:
Coulter discloses an additive manufacturing system (abstract) comprising:
a substrate defining a major surface (Fig. 3A numeral 108);
a filament delivery device (Fig. 3A); and
a computing device (pars 0006-0007) configured to:
control the filament delivery device to deposit on or adjacent the substrate a first volume of a polymeric material at a first deposition rate and a first temperature, wherein the first volume of the polymeric material has a first degree of polymer orientation associated with the first deposition rate and the first temperature (para 0027 disclosing anisotropic object strength based on controlled molecular orientation; para 0006 disclosing shear rate tuning and met temperature tuning to impact the localized evolution and final state of molecular orientation and para 0008 disclosing the shear rate turning mechanisms increases or decreases the flow rate; para 0029 disclosing the polymer product has tuneable molecular orientations at spatially precise locations; para 0031 disclosing one or more controls 114 may operate and adjust the shear rate tuning mechanism and the temperature control mechanism in order to impact the localized evolution and final state of molecular orientation; Fig. 1 showing controls 114 as a computer), and
control the filament delivery device to deposit, on or adjacent the substrate or the first volume of material, at least one second volume of the polymeric material at a second deposition rate and a second temperature, wherein the second volume of the polymeric material has a second degree of polymer orientation associated with the second deposition rate and the second temperature, wherein the first volume and the second volume are configured to respond to a shape change stimulus by exhibiting a respective first change in dimension and a second change in dimension, wherein the first change in dimension is different from the second change in dimension by a predetermined threshold (para 0027 disclosing anisotropic object strength based on controlled molecular orientation; para 0006 disclosing shear rate tuning and melt temperature tuning to impact the localized evolution and final state of molecular orientation and para 0008 disclosing the shear rate turning mechanisms increases or decreases the flow rate; para 0029 disclosing the polymer product has tuneable molecular orientations at spatially precise locations; para 0031 disclosing one or more controls 114 may operate and adjust the shear rate tuning mechanism and the temperature control mechanism in order to impact the localized evolution and final state of molecular orientation; Fig. 1 showing controls 114 as a computer).

In reference to claim 2:
In addition to the discussion of claim 1, above, Coulter further discloses wherein the filament delivery device is configured to output a heated filament comprising the polymeric material (para 0034), wherein the heated filament cools to form the first volume of material and the at least one second volumes of material (para 0012).

In reference to claim 3:
In addition to the discussion of claim 2, above, Coulter further discloses wherein the filament delivery device comprises an extrusion nozzle (Fig. 3A numeral 106a).	

In reference to claim 5:
In addition to the discussion of claim 1, above, Coulter further discloses wherein the filament delivery device comprises a heating device configured to heat the polymeric material to a predetermined temperature within the filament delivery device or during deposition after exiting the filament delivery device (paras 0008-0009, 0013, 0040-0041).

In reference to claim 7:
In addition to the discussion of claim 1, above, Coulter further discloses further comprising the polymeric material (para 0008).

In reference to claim 10:
In addition to the discussion of claim 1, above, Coulter further discloses further comprising one or both of a heating device or a cooling device, and wherein the computing device is further configured to, based on a predetermined deposition rate, control one or both of the heating device or the cooling device to control a rate of heating or a rate of cooling of the polymeric material to control the degree of polymer orientation of the polymeric material (paras 0040-0041, 0045).

In reference to claim 11:
In addition to the discussion of claim 1, above, Coulter further discloses wherein the computing device comprises processing circuitry configured to control the filament delivery device to deposit on or adjacent the substrate the first volume of the polymeric material at the first deposition rate and the first temperature, and control the filament delivery device to deposit, on or adjacent the substrate or the first volume of material, the at least one second volume of the polymeric material at the second deposition rate and the second temperature  (para 0031 disclosing one or more controls 114 may operate and adjust the shear rate tuning mechanism and the temperature control mechanism in order to impact the localized evolution and final state of molecular orientation; Fig. 1 showing controls 114 as a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter as applied to claim 2, above, and further in view of Zhou (US20020164446).
In addition to the discussion of claim 2, above, Coulter does not disclose wherein the filament delivery device comprises a polymer draw die. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Zhou teaches a system for applying layers of polymer material (paras 0020, 0036). Zhou further teaches using a drawing or extruding apparatus comprising an extruder and a draw die (paras 0036, 0066-0070). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Coulter with the draw die of Zhou because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the polymer is extruded using a known extrusion die.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter as applied to claim 5, above, and further in view of Reese (US20180117851).
In addition to the discussion of claim 5, above, Coulter does not disclose further comprising an energy source configured to direct an energy beam at the polymeric material to heat the polymeric material. However, this is taught by Reese. Reese teaches a system for filament based additive manufacturing system (abstract; Fig. 1A). Reese further teaches an energy source configured to direct an energy beam at the polymeric material to heat the polymeric material (para 0012; Fig. 1) in order to increase interlayer bonding (para 0045). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of additive manufacturing system of Coulter with the energy beam of Reese in order to increase interlayer bonding.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter as applied to claim 7, above, and further in view of Yuasa (US20190390071).
In addition to the discussion of claim 7, above, Coulter does not disclose wherein the polymeric material comprises a shape memory polymer. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Yuasa teaches a system for additive manufacturing (para 0027; Fig. 1). Yuasa further teaches using a shape memory polymer (para 0016-0018). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Coulter with the shape-memory polymer of Yuasa because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the formed object contains a shape-memory polymer.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter as applied to claim 7, above, and further in view of Wetzel (US20160281267).
In addition to the discussion of claim 7, above, Coulter does not disclose wherein the polymeric material comprises an electrically conductive composition. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wetzel teaches a filament feedstock for additive manufacturing (abstract, para 0067). Wetzel further teaches wherein the filament feedstock may be an electrically conductive composition (para 0054). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Coulter with the electrically conductive polymeric material because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the produced object has electrically conductive elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Giesbers (US20180079132).
Preston (US20180297272).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742